MEMORANDUM *
In a related action (No. 00-55839) Sergio Carranza-Hernandez (“Carranza”) asserted claims based on a rehabilitation plan for Executive Life Insurance Company. Carranza and co-plaintiff Elizabeth Watson filed this similar action on July 21, 2000, in Los Angeles County Superior Court. The case was removed to federal district court on September 7, 2000, by defendants/appellees Aurora National Life Assurance Company and New California Life Holdings, Inc. On December 4, 2000, the district court dismissed this action pursuant to defendants/appellees’ Rule 12(b)(6) Motion to Dismiss for the same reason that it dismissed the related action: the California Insurance Commissioner has exclusive standing to bring the asserted claims. See Garamendi v. Executive Life Ins. Co., 17 Cal.App.4th 504, 21 Cal.Rptr.2d 578, 584 (1993).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Appellees’ Supplemental Request For Judicial Notice In Support Of Brief Of Appellees Aurora National Life Assurance Company and New California Life Holdings, Inc. filed on June 26, 2001, and Appellants’ Supplemental Request For Judicial Notice RE: Interim Events filed October 31, 2001, are DENIED.